Citation Nr: 9928492	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-17 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from March 1945 
to February 1946 and Regular Philippine Army service from 
February 1946 to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1998 rating decision of the 
Manila, Philippines Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for the 
cause of the veteran's death.

In her August 1998 notice of disagreement, the appellant 
noted that dependency and indemnity compensation (DIC) 
benefits could be paid when a veteran died from a condition 
that was not related to service under 38 U.S.C.A. § 1318 
(West 1991).  In a December 1998 letter, the RO denied 
entitlement to DIC benefits under 38 C.F.R. § 1318 and 
informed the appellant that "this decision can only be 
reconsidered if you are aware of treatment your husband may 
have received at a United States VA medical facility."  The 
Board finds that the RO did not properly inform the appellant 
of her of her appellate rights with respect to the December 
1998 denial of entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318.  As such, the RO should inform the appellant of her 
appellate rights with respect the denial of entitlement to 
DIC benefits under 38 U.S.C.A. § 1318.  The Board directs the 
RO's attention to the following United States Court of 
Appeals for Veterans Claims (Court) decisions:  Green v. 
Brown, 10 Vet. App. 111 (1997), Carpenter v. West, 11 Vet. 
App. 140 (1998); Weaver v. West, No. 96-667 (U.S. Vet. App. 
May 6, 1999) (per curiam).  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died on 
August [redacted] 1997, more than 50 years after service; the 
immediate cause of death was hemorrhages and cerebrovascular 
accident, the antecedent cause of death was diabetes 
mellitus, and the underlying cause of death was malignant 
hypertension.  

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound to the left 
supra clavicular region with partial paralysis, brachial 
plexus, left, evaluated as 20 percent disabling from March 
1960; residuals of a gunshot wound to the left supra 
clavicular region in back involving muscle group II, 
evaluated as 20 percent disabling from March 1960; residuals 
of gunshot wound to the left neck with limitation of motion 
of the head and injury to Muscle Group XXII, evaluated as 10 
percent disabling from March 1960; and residuals of a gunshot 
wound to the left back involving Muscle Group XXI, evaluated 
as 10 percent disabling form March 1960.  

3.  The record contains no competent medical evidence or 
opinion relating the cause of the veteran's death to his 
recognized military service or any service-connected 
disability.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service personnel and medical records show that 
he had recognized guerilla service from March 1945 to 
February 1946 and Regular Philippine Army service from 
February 1946 to March 1946.  The records show that he was 
wounded in action in June 1945 when he incurred a gunshot 
wound, that he was treated at the base hospital in Tagudin, 
I.S., from June to August 1945, and that clinical records 
from the base hospital at Tagudin, Ilocos Sur were not 
available.  One record states that the veteran incurred no 
permanent disabilities in service.  These records also show 
that, if a physical examination report was made at entrance 
into active duty, it was lost or destroyed as a result of the 
war and that there were no available reports of physical 
examination on return to military control or at discharge.  

A Philippine Army Certificate of Relief From Active Duty 
shows that the veteran's physical condition was good at the 
time of relief from active duty in March 1946.  

The record also includes a May 1948 Philippine Veterans Board 
Report of Physical Examination of Claimants for Physical 
Disability before Awarding Pension under Section 9 of 
Republic Act No. 65.  This report shows that the veteran was 
examined at the Abra Emergency Hospital and that he 
complained of acute shooting back and chest pain at the site 
of the bullet entrance and exit wounds.  The examiner 
reported that there was a gunshot wound scar at the supra 
clavicular fossa, medial side, left and on the left back at 
the vertebral side of the left scapula.  The examiner 
reported that the veteran's blood pressure was 92/60.  The 
examiner noted that the veteran was pale and that muscular 
deferment, carriage, and posture were poor.  The examiner 
reported that the cardiovascular system was "apparently 
normal," that the nervous system was normal, and that the 
digestive system was normal.  The report is cut off at the 
bottom of the front page and the report of the state of the 
residuals of the veteran's gunshot wounds is partially 
missing; however, the legible portion shows that the veteran 
had a gunshot wound scar.  No laboratory studies were 
conducted.  The examiner stated that there was loss of 
motion, only limited function of the left upper extremity, 
presence of a gunshot wound scar at the upper medial side of 
the left clavicle and another scar at the vertebral border of 
the left scapula.  The diagnosis was gunshot wound scar, left 
upper medial side of the left clavicle (entrance) and 
vertebral border of the left scapula (exit).  The prognosis 
was poor.  The examiner indicated that the veteran was 
totally incapacitated and 100 percent disabled and that this 
would last throughout his life.  

In an August 1949 joint affidavit, A.B. and B.T. reported 
that they served in the military with the veteran and that, 
while hospitalized for a gunshot wound, B.T. saw the veteran 
at the hospital where he was being treated for a gunshot 
wound through his chest.  In February 1950 and March 1950 
affidavits, S.T. and J.D. reported that they served in the 
same army unit with the veteran and that they were with the 
veteran in June 1945 when he incurred a gunshot wound to the 
left side of his chest, supraclavicular region.  

At the May 1950 VA examination, the veteran complained of 
neck pain with marked inability to turn his face to the sides 
and forward.  He claimed that he could not do any gainful 
occupation due to his disability.  The examiner reported that 
the veteran was fairly developed and nourished and that he 
had a stiff neck.  There was a point of entry scar on the 
left neck just above the sternal end of the clavicle which 
was one-half inch in diameter.  The exit wound scar was at 
the left interscapular region at the level of the fifth 
dorsal vertebra and measured one inch by three-quarters of an 
inch.  The diagnoses were residuals of through and through 
gunshot wound, supraclavicular and back, left; healed scars; 
old healed fracture with gross deformity, posterior portion, 
left fifth rib; limitation of motion of the neck; muscle 
injury to groups I, II, and XXII; paralysis, partial, 
bronchial plexus, manifested by limitation of motion of left 
upper extremity, marked loss of sensation, and moderate loss 
of hand grip.  

May 1950 chest X-rays revealed an old healed fracture with 
gross deformity that involved the posterior portion of the 
left fifth rib.  The lung fields were otherwise clear and the 
heart and diaphragms were essentially normal.  The impression 
was old fracture, left fifth rib.  Left shoulder X-rays 
showed nothing unusual.  

By a rating decision dated in May 1950, the RO granted 
service connection for injury to left (minor) brachial 
plexus, residual of gunshot wound, with limited motion of 
shoulder, elbow, and wrist, impaired sensation, and weakened 
hand grip.  This was evaluated as 30 percent disabling 
effective from July 1949.  The RO also granted service 
connection for injury to Muscle Group XXII, left neck, 
residual of gunshot wound, with limited motion of head which 
was evaluated as 30 percent disabling from July 1949.  This 
resulted in a combined 50 percent service-connected 
disability evaluation, effective from July 1949.  The veteran 
was informed of this decision by letter dated in June 1950 
and he did not appeal.  

A March 1960 VA examination report shows that the veteran 
reported that his service-connected disabilities showed only 
very slight improvement.  He stated that he still had back 
pain when he worked which was only temporarily relieved by 
his medications.  He also reported that he had pain over the 
left back at the site of the scar and occasional neck pain.  
It was noted that the veteran had no doctor or hospital "at 
present."  The examiner stated that the veteran was fairly 
developed and nourished and that his posture was erect.  
Examination revealed the healed entrance and exit wound 
scars.  The examiner reported that there was injury to the 
sternocleidomastoid, trapezius, intercostal, and rhomboideus 
muscles.  The examiner reported that there was no impairment 
in the excursions of the left chest and no pain or discomfort 
after the exercise tolerance test.  Sitting blood pressure 
was 110/68 and pulse was 72, sitting after exercise blood 
pressure was 126/70 and pulse was 118, and two minutes after 
exercise blood pressure was 114/70 and pulse was 80.  The 
diagnosis was residuals of gunshot wound, left 
supraclavicular region and left back. 

A March 1960 VA neurological examination showed slight 
weakness of the left shoulder movements with full range of 
motion; good strength of the left elbow movements with full 
range of motion; and slight weakness of the left wrist, hand, 
and finger movements with full range of motion.  The examiner 
reported that the left pectoral, triceps, biceps, radial, and 
finger jerks were normally active and that there was no 
definite hypoesthesia.  The diagnosis was paralysis, partial, 
lower trunk, brachial plexus, left.  Chest X-rays revealed no 
rib abnormality and findings were within normal limits.  The 
X-ray report conclusion was essentially normal chest.  
Urinalysis was negative for sugar and albumin.

By rating decision dated in March 1960, the RO assigned a 20 
percent evaluation for residuals of a gunshot wound to the 
left supra clavicular region with partial paralysis, brachial 
plexus, left; a 20 percent evaluation for residuals of 
gunshot wound to the left supra clavicular region in back 
involving Muscle Group II; a 10 percent evaluation for injury 
to Muscle Group XXII, left neck, residual of gunshot wound, 
with limited motion of the head; and a 10 percent evaluation 
for residuals of gunshot wound to the left back involving 
Muscle Group XXI.  Each evaluation was effective from March 
1960.  This resulted in a continued combined 50 percent 
service-connected disability rating.  The veteran was 
informed of this determination in a letter dated in May 1960 
and he did not appeal.  

The claims file also includes August 10 to 11, 1997, 
treatment records from the Dr. Petronilo V. Seares Sr. 
Memorial Clinic and a February 1998 statement from Drs. H. 
Seares and H. Venus.  These records and statements show that 
the veteran was hospitalized on August 10, 1997, and that the 
admitting diagnosis was cerebrovascular accident, 
hypertensive cardiovascular disease, hemorrhage, diabetes 
mellitus, and pneumonia.  It was noted that the present 
illness started three days earlier as loss of consciousness.  
The hospital records show that the veteran was comatose at 
admission, that his blood pressure readings were 240/100 and 
240/110, and that his blood pressure and blood sugar were 
monitored.  The veteran died on August [redacted] 1997, and the 
final diagnosis was cerebrovascular accident, hemorrhage, 
hypertensive cardiovascular disease, diabetes mellitus, and 
pneumonia.  

The veteran's death certificate shows that he died on August 
[redacted] 1997, at the age of 79 and that the immediate cause of 
death was hemorrhages and cerebrovascular accident, the 
antecedent cause was diabetes mellitus, and the underlying 
cause was malignant hypertension.  

Pertinent Law and Regulations

The appellant must submit evidence sufficient to render her 
claim well grounded.  See 38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990).  An allegation of 
service connection is not sufficient; the appellant must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  See 38 U.S.C.A. § 5107; Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a veteran 
served 90 days or more during a period of war or during 
peacetime service after December 31, 1946, and brain 
hemorrhage or thrombosis, diabetes mellitus or 
cardiovascular-renal disease, including hypertension, becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).  In addition, 
service-connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must independently, or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but, rather, it must be 
shown that there was a causal connection.  38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. § 3.312 (1998).  Generally, minor 
service-connected disabilities, particularly those of a 
static nature or not materially affecting a vital organ, 
would not be held to have contributed to death primarily due 
to unrelated disability.  In the same category there would be 
included service-connected disease or injuries of any 
evaluation (even though evaluated as 100 percent disabling) 
but of a quiescent or static nature involving muscular or 
skeletal functions and not materially affecting other vital 
body functions.  38 C.F.R. § 3.312(c)(2).  

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability (or cause of death) in the form of 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the appellant currently possesses a recognized 
degree of medical knowledge that would render her opinions on 
medical diagnoses or causation competent.  Lay assertions of 
medical causation will not suffice initially to establish a 
plausible, well-grounded claim, under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

Analysis

The veteran's death certificate shows that the immediate 
cause of death was hemorrhages and cerebrovascular accident, 
the antecedent cause of death was diabetes mellitus, and the 
underlying cause of death was malignant hypertension.  The 
Board also notes that the veteran's terminal hospital report 
shows that he was diagnosed with pneumonia at the time of his 
death.  There is no medical evidence of hypertension or the 
other disorders mentioned on the death certificate until many 
years after service.  In fact, at the time of a VA 
examination in March 1960, the veteran's blood pressure was 
taken three times, without any notation of hypertension.  
Additionally, a urinalysis was negative for sugar and there 
was no mention of diabetes.  Despite the appellant's 
assertions relating the cause of the veteran's death to 
service, the Board finds that there is no competent evidence 
of hypertension, diabetes or any other disease noted on the 
death certificate until the veteran's terminal period of 
hospitalization, decades after service.  Nor is there any 
medical evidence or opinion of a relationship between any 
disorder noted on the death certificate and a service-
connected disability.  The appellant does not have the 
requisite medical expertise to provide such a nexus opinion.  
See Espiritu.  

At the time of the veteran's death, service connection was in 
effect for residuals of a gunshot wound to the left supra 
clavicular region with partial paralysis, brachial plexus, 
left, evaluated as 20 percent disabling; residuals of a 
gunshot wound to the left supra clavicular region in back 
involving muscle group II, evaluated as 20 percent disabling; 
residuals of gunshot wound to the left neck with limitation 
of motion of the head and injury to Muscle Group XXII, 
evaluated as 10 percent disabling; and residuals of a gunshot 
wound to the left back involving Muscle Group XXI, evaluated 
as 10 percent disabling.  These service-connected 
disabilities involved muscular and skeletal functions, did 
not materially affect a vital organ or involve an active 
process affecting a vital organ, and, as they had been 
evaluated at the same rate for more than 35 years at the time 
of the veteran's death, were of a static nature.  
Additionally, as noted above, no competent medical evidence 
has related the cause of death to a service-connected 
disorder.  Therefore, the evidence does not show that a 
service-connected disability contributed to cause the 
veteran's death.  See 38 C.F.R. § 3.312(c)(2), (3),(4); 
Caluza.  

The appellant has asserted that the veteran was a prisoner of 
war.  However, the service department certified that the 
veteran had not been a prisoner of war.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  38 C.F.R. §§ 3.8 and 3.9 (1998).  
Moreover, the Court has held that a service department 
determination as to an individual's service shall be binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992).  Thus, 
the Board finds that the veteran was not a prisoner of war 
and that consideration of 38 C.F.R. § 3.309(c) (1998) is not 
warranted.

As the record includes no competent evidence whatsoever 
relating a cause of the veteran's death to service or a 
service-connected disability, the appellant's claim for 
service connection for the cause of the veteran's death must 
be denied as not well grounded.  See Caluza, Espiritu, 
Grottveit.  

Where the claimant has failed to submit a well-grounded 
claim, VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim.  38 
U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997).  
However, the Board recognizes that the Court has held that 
there is some duty to assist the appellant in the completion 
of her application for benefits under 38 U.S.C.A. § 5103 
(West 1991 & Supp. 1998) even where her claim appears to be 
not well grounded.  Epps; Beausoleil v. Brown, 8 Vet. App. 
459 (1996).  The appellant has asserted that the veteran was 
treated at the Dr. Petronilo V Seares Memorial Clinic from 
1979 to 1992 for hypertension and limitation of motion and 
function of the left upper extremity.  However, she has not 
contended that the records of any such treatment (more than 
30 years service) include a competent medical opinion 
relating the disorders that resulted in the veteran's death 
to service or to any service-connected disability.  Thus, it 
is not necessary to remand the case for any records.  As the 
appellant has not identified any medical evidence that has 
not been submitted or obtained which would support a well- 
grounded claim, the VA has satisfied its duty under 38 
U.S.C.A. § 5103(a).  See Slater v. Brown, 9 Vet. App. 240, 
244 (1996).

In a January 1998 letter and in the August 1998 statement of 
the case, the RO informed the appellant that competent 
evidence was necessary to support her assertions that the 
veteran's cause of death was related to his service.  
Additionally, the Board views the above discussion as 
sufficient to inform the appellant of the elements necessary 
to complete her application for a claim for service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5103(a) (West 1991); see Robinette v. Brown, 8 Vet. App. at 
77-8 (1995); see also Isenhart v. Derwinski, 3 Vet. App. 177, 
179-80 (1992) (VA has a duty to advise claimant of evidence 
required to complete application).  If the appellant can 
secure medical evidence of a link between the cause of the 
veteran's death and service or a service-connected disorder, 
such evidence may be used in filing another claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

